DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Notice of Amendment
In response to the amendment filed April 15, 2022 amended claims 1, 4, and 15 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Claim Objections
Claim 6 is objected to because of the following informalities:  Claims 6 is dependent upon claim 2.  For examination purposes, claim 6 will be interpreted as being dependent upon claim 1.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0249894 to Kolberg et al. 
In regard to claim 1, Kolberg et al. disclose an elevator 2 attachable to and detachable from an endoscope having a pivotable lever 45 pivotally provided at a distal end of an insertion part of the endoscope and a pivot part causing the lever to pivot, the elevator being integrally formed with a first elevating part 24, a second elevating part 22, a lever connection part 221, a plate like part and an elevator shaft 26, the first elevating part 24 having a recess at one surface thereof (See paragraph 0060), the second elevating part 22 protruding from an edge of the first elevating part (See Fig. 2 and paragraph 0058), the lever connection part 221 located at an end of the second elevating part and configured as a U-shaped groove having an opening at an end of the second elevating part opposite the first elevating part, the lever connection part being configured to engage with the lever, the plate-like part 34 covering one side of the lever connection part, and an elevator shaft 26 protruding from the plate-like part to the opposite side of the lever connection part (See Figs. 4-5 and paragraphs 0067-0070).  It is further noted, the Albarran lever embodiment shown in Figs 10-12 also reads on the amended claims as Kolberg et al. disclose an elevator 1002/1003 attachable to and detachable from an endoscope having a pivotable lever 1045 pivotally provided at a distal end of an insertion part of the endoscope and a pivot part causing the lever to pivot, the elevator being integrally formed with a first elevating part 1230, a second elevating part 1201, a lever connection part 1210, a plate like part 1003 (cap/portion surrounding elevator shaft) and an elevator shaft 1026 (see paragraphs 0109-0113). 
In regard to claims 3 and 5-6, Kolberg et al. disclose an elevator, wherein the elevator shaft 26 is pivotally attachable to an elevator attachment hole 35 formed inside a bottomed cylindrical cover 3 attachable to and detachable from a distal end of the endoscope (See Fig. 5 and paragraph 0069).  
In regard to claims 4 and 15, Kolberg et al. disclose an endoscope, comprising: a pivotable elevator connection part 4/45 exposed to extending from a surface of a distal end of an insertion part of the endoscope; and an elevator 2 including a first elevating part having a spoon-shaped recess 45 at one surface thereof, a second elevating part 22 protruding at a same side as the recess from an edge of the first elevating part, and a lever connection part 221 located at an end of the second elevating part (see Figs. 2-4 and paragraphs 0058-0087) and configured as a U-shaped groove having an opening at a side of the second elevating part opposite the first elevating part, the lever connection part being configured to engage with the elevator connection part; a plate-like part 34 covering one side of the lever connection part; and an elevator shaft 26 of a cylindrical shape protruding from the plate-like part to the opposite side of the lever connection part (See Figs. 4-5 and paragraphs 0067-0070).
In regard to claims 7 and 16, Kolberg et al. disclose an elevator, wherein the recess is spoon-shaped (See Fig. 2 and paragraph 0060).
In regard to claim 8, Kolberg et al. disclose an elevator, wherein the recess is open in a direction perpendicular to an opening direction of the U-shaped groove (See Fig. 2 and paragraph 0060).
In regard to claims 9 and 11, Kolberg et al. disclose an elevator, wherein an axis of the elevator shaft is perpendicular to the opening direction of the U-shaped groove (See Fig. 2 and paragraph 0060).
In regard to claim 10, Kolberg et al. disclose an elevator, wherein the recess is open in a direction perpendicular to an axis of the elevator shaft.
In regard to claims 14 and 20, Kolberg et al. disclose an endoscope, wherein an axis of the elevator shaft is perpendicular to an opening direction of the U-shaped groove (see Figs. 2-4 and paragraphs 0058-0087).  
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an elevator unitarily formed from a single piece of material consisting of a first elevating part, a second elevating part, a lever connection part, a plate like part and an elevator shaft) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant states that Kolberg et al. fail to disclose an elevator being integrally formed with a first elevating part, a second elevating part, a lever connection part, a plate like part and an elevator shaft and that the plate-like part 34 and lever connection part 221 are different parts.  Examiner disagrees.  The word “integrally” by definition means, “of, relating to, or belonging as a part of the whole; constituent or component:” (see https://www.dictionary.com/browse/integral).  Thus, Kolberg et al. clearly disclose an elevator 2 which comprises numerous parts (i.e. first elevating part 24, a second elevating part 22, a lever connection part 221, a plate like part and an elevator shaft 26)  that together constitute the entirety of the elevator.  Furthermore, the Albarran lever embodiment shown in Figs 10-12 also reads on the amended claims as Kolberg et al. disclose an elevator 1002/1003 attachable to and detachable from an endoscope having a pivotable lever 1045 pivotally provided at a distal end of an insertion part of the endoscope and a pivot part causing the lever to pivot, the elevator being integrally formed with a first elevating part 1230, a second elevating part 1201, a lever connection part 1210, a plate like part 1003 (cap/portion surrounding elevator shaft) and an elevator shaft 1026 (see paragraphs 0109-0113).  Kolberg et al. clearly disclose the endoscope head 1001 as comprising tow common assembled, the endoscope head body 1011with the pivot lever 1045 installed as a first common assembly and the cap 1003 with the Albarran lever 1002 installed therein as a second common assembly (See paragraph 0098).   Thus, the embodiment shown in Figs 10-12 clearly illustrates two integrally formed common assemblies which are assembled together to form the endoscope device (See paragraphs 0094-0097).   As such, as broadly as claimed, Kolberg et al. discloses an elevator “being integrally formed with a first elevating part, a second elevating part, a lever connection part, a plate like part and an elevator shaft” and the current rejections stand.  
	It is further noted, if the claim were to recite a one-piece elevator formed unitarily to consist of the various claimed components above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify to be constructed from a single, unitary piece of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/21/2022